Citation Nr: 1626367	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-32 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in October 2015.

A February 2016 rating decision granted entitlement to service connection for a left ankle disorder and for bilateral pes planus and plantar fasciitis.  The Veteran was notified that the determinations were considered to have fully resolved his appeal as to these matters.  The Board finds no additional action is required.

The issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) has been raised by the record in a May 2016 statement.  The Veteran also raised the issues of entitlement to service connection for coronary artery disease, diabetes mellitus, and hypertension.  None of those issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board notes that the October 2015 remand included a request that an opinion be obtained addressing whether it was at least as likely as not (50 percent probability or greater) that any diagnosed disability of the eyes had its onset in service or was otherwise etiologically related to service, to include any strain/injury that occurred using a power telescope on a field artery range in Cuba or the 1966 automobile accident.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A December 2015 VA examiner found a present eye disorder was not likely related to excessive eye strain due to equipment usage.  No opinion was provided as to any relationship to an eye injury during a 1966 automobile accident.  Statements received by VA in March 2010 noted injuries the Veteran sustained in an automobile accident in 1966.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Upon completion of directive #1, request that the December 2015 VA examiner, or if unavailable another appropriate examiner, review the evidence of record and address the following questions:  

Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the eyes had its onset in service, is otherwise etiologically related to service, to specifically include any injury that occurred in a 1966 automobile accident, or that was incurred or aggravated as a result of a service-connected disability or pain medication used in treatment for a service-connected disability.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

